DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 allowed as a result of Terminal Disclaimer filed on September 01, 2021.
3.	The closest relevant art is Hu et al (10,485,394 B2) wherein Hu et al teach a vacuum cleaner (col. 1, lines 21-32) comprising a housing (102) configured to have a dust bag (106) disposed therein; a cover (104) configured to open and close one region of the housing (102); a holder (126) configured to be detachable to the dust bag (106), and selectively communicate the dust bag (106); and a lever (112) configured to have one end disposed in the one region of the housing (102), and rotate in a first direction to selectively interfere with the cover (104), wherein the lever (see 112 in Figs. 6 and 7) rotates in a second direction opposite to the first direction to close the cover (104) based on the dust bag (106) being mounted on the holder (126).  Hu et al teach the cover (104) including a support member disposed to protrude toward an inside of the housing to support the holder, and the support member includes a first support member supporting a lower surface of the holder, and a second support member supporting a side surface of the holder (see cover (104 in Fig. 4) having 2 protruding members (unlabeled) engaged with the housing (102)).  Hu et al teach the holder (126) including a locking bar (174 in Fig. 10) in which a fastening member (168 in Fig. 10) disposed at an edge is coupled to an accommodation groove formed in the housing (102), 
4.	Claims 1-16 of this instant patent application differ from the disclosure of Hu et al in that a station for detachably docking with a dust canister of a vacuum cleaner comprises: an accommodation chamber configured to dock with the dust canister of the vacuum cleaner and including an accommodation space in which the dust canister is accommodated; a housing configured to receive a dust bag accommodated in an inner space that communicates with the accommodation space; and a driving apparatus connected to the inner space of the housing and configured to provide a driving force for suctioning contents in the dust canister of the vacuum cleaner into the dust bag.  As 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        September 02, 2021